Title: To George Washington from Major John Clark, Jr., 26 November 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Lewis’s 26th Novr 1777. 9 oClock P.M.

Yours of the 25th I received, and will strictly adhere to the contents thereof—this moment my Friend from Philadelphia came to me and informs me he left the City this Evening—previous to his departure he viewed the Wharfs & Streets none of which have any Cannon on, this Day upwards of thirty Sail of Transports came up the River, above one

hundred now ly opposite the City—several of which have Troops on board, but had not landed—a considerable number of Horse were also on board—among the number were a 20, & an 18 Gun Frigate they ly a little below Market Street Wharf—the Delaware & a Galley called “the Lady Washington” ly opposite Kensington; at which place there is two Batteries commanding the River—& one below the City near the old Fort—The Enemy busy unloading Transports at the Wharfs—Lord Cornwallis was expected to dine in the City to Day—’twas said Troops were landing at Gloucester Point but did not see them—The Bridge at Middle Ferry has hinges, nigher this side than the other but dont know whether any t’other side—or whether they draw it at Night—believes not—A considerable number of the Enemy came over & were pursuing General Potters Scouts, who had annoyed their Picket & wounded some of them, whether they mean to come up this way or not I cannot say but have given the General notice—he don’t know that they took any Vessells of ours seen some burning—Mr J.F. lives in this Neighbourhood a man of considerable Estate & never lived in Philada—whether the Troops on board are those that went to Jersey or not is not certain off but believes they are—several of The Transports mount from three, to six pieces of Cannon on back, don’t know of any Gun Boats—no Troops have crossed to Jersey—since those under Lord Cornwallis—The Troops still remain camp’d along the line of Redoubts from the upper Ferry to Kensington—none of the Streets are barricaded my Friend has permission to go & come unmolested—If you have any further directions I am ready to obey them—I must not omit informing you my Horses are almost ruined the only one I had left is foundered—If I cou’d get a good one from the Quarter Master for a few Days mine will recover, I hope, or permission to impress what I may have occasion for while here—my riding is very severe & I have ruined two or three of my own. I am with the greatest respect Your Excellencys Most Obedt

Jno: Clark Junr


P.S. You may rely on this intelligence as my Friend is a man of Sense, & very communicative, in this I am justified by my acquaintance & his Attachment to me.

